November 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE INTEREST OF C.C.G., A CHILD

NO. 14-15-00015-CV

                     ________________________________

       This cause, an appeal in favor of appellee, signed December 17, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, M.L.G.
      We further order this decision certified below for observance.